Filed 7/24/13 P. v. Sypho CA4/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS


California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                    COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                  DIVISION ONE

                                           STATE OF CALIFORNIA



THE PEOPLE,                                                         D063235

         Plaintiff and Respondent,

         v.                                                         (Super. Ct. No. SCD240712)

KEVIN SYPHO,

         Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of San Diego County, Charles R.

Gill and Michael T. Smyth, Judges. Affirmed.

         Sarah Kleven McGann, by appointment of the Court of Appeal, for Defendant and

Appellant.

         No appearance for Respondent.

         Kevin Sypho pled guilty to burglary in violation of Penal Code Section 459 and

admitted he was convicted in 1982 of robbery, a strike prior in violation of Penal Code

Sections 211, 667(b) through (i), 1170.12 and 668. The remaining charges and six prison

priors were dismissed in return for a stipulated prison sentence of four years. The court
sentenced appellant to four years in state prison, awarded 68 days of custody credits and

imposed the requisite fees, fines and victim restitution.

                                STATEMENT OF FACTS

       Sometime between January 2 and 3, 2012, defendant burglarized a church, using a

rock to gain entry into the administrative building. Once inside, he damaged doors and

windows, took property and ransacked the pastor's office. Blood found on window blinds

in the pastor's office matched appellant's DNA. Upon arrest, appellant admitted to

breaking into the church because he was "mad" at the congregation and the pastor and

state he had stolen the items to sell for food and drugs.

                                       DISCUSSION

       Appointed appellate counsel has filed a brief but asks this court to review the

record for error as mandated by People v. Wende (1979) 25 Cal.3d 436. Pursuant to

Anders v. California (1967) 386 U.S. 738, counsel refers to as possible, but not arguable

issues: whether the trial court erred when it: (1) failed to strike appellant's 1982 strike

prior; (2) imposed a criminal justice administration fee and a Penal Code section 1202.5

fine without determining appellant's ability to pay; and (3) allowed the prosecution to

amend the information, over his objection, to add a grand theft charge (Pen. Code § 487,




                                              2
subd. (a)).1

       We granted Sypho permission to file a brief on his own behalf. He has not

responded.

       A review of the record pursuant to People v. Wende, supra, 25 Cal.3d 436 and

Anders v. California, supra, 386 U.S. 738, including the possible issues referred to by

appellate counsel, has disclosed no reasonably arguable appellate issue. Competent

counsel has represented Sypho on appeal.

                                      DISPOSITION

       The judgment is affirmed.



                                                                               HALLER, J.

WE CONCUR:



BENKE, Acting P. J.



NARES, J.




1      Because the trial court denied Sypho's request for a certificate of probable cause,
the issues set forth by appellant counsel are not even "possible issues" in light of the
procedural posture of the case. (Pen. Code, § 1237.5; People v. Manriquez (1993) 18
Cal.App.4th 1167, 1170.)
                                              3